     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAYNE BALIGA, derivatively on behalf of
LINK MOTION INC. (F/K/A NQ MOBILE             1:18-cv-11642-VM-DCF
INC.)

                         Plaintiff,
             -against-

LINK MOTION INC. (F/K/A NQ MOBILE
INC.), VINCENT WENYONG SHI, JIA
LIAN,
XIAO YU,

                         Defendants,
             -and-

LINK MOTION INC. (F/K/A NQ MOBILE
INC.),

Nominal Defendant.



             VINCENT WENYONG SHI’S MEMORANDUM OF LAW
                IN SUPPORT OF MOTION TO DISSOLVE THE
         PRELIMINARY INJUNCTION AND DISCHARGE THE RECEIVER



                                              FELICELLO LAW P.C.
                                              366 Madison Avenue
                                              3rd Floor
                                              New York, New York 10017
                                              Tel. (212) 584-7806
                                              Attorneys for Defendant Vincent Wenyong Shi




On the brief: Michael James Maloney




                                          i
        Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 2 of 29




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ........................................................................................................ ii

PRELIMINARY STATEMENT.......................................................................................................1

PROCEDURAL HISTORY .............................................................................................................2

STATEMENT OF FACTS ...............................................................................................................6

       A.       Background ....................................................................................................................6
       B.       The Receiver’s Allegations of Misconduct Lack any Basis in Law or Fact ................10
       C.       The Receiver’s Agent in the PRC Has Caused Damage to the Company ...................12
ARGUMENT ................................................................................................................................15

I.                   The Receiver Should Be Discharged .....................................................................15

II.                  The Preliminary Injunction Should Be Dissolved .................................................20

III.                 The Court Should Return All Property, Rights, and Claims to the Company and Its
                     Board of Directors and Direct an Accounting........................................................23

CONCLUSION ..............................................................................................................................24




                                                                       i
         Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 3 of 29




                                                    TABLE OF AUTHORITIES

Cases

Ass’n of Jewish Camp Operators v. Cuomo, 470 F. Supp. 3d 197 (S.D.N.Y. 2020) ....................... 21

Chambers v. Blickle Ford Sales, Inc., 313 F.2d 252 (2d Cir. 1963)................................................. 16

Chambers v. Time Warner, Inc., No. 00 Civ. 2839 (JSR), 2003 U.S. Dist. LEXIS 3652 (S.D.N.Y.
  Mar. 10, 2003) .............................................................................................................................. 20

Chi. Title & Tr. Co. v. Fox Theatres Corp., 164 F. Supp. 665 (S.D.N.Y. 1958) ............................... 18

Citibank, N.A. v. Nyland (CF8) Ltd., 839 F.2d 93 (2d Cir. 1988) .................................................... 16

Fed. Sav. & Loan Ins. Corp. v. PSL Realty Co., 630 F.2d 515 (7th Cir. 1980) .......................... 16, 23

Hester Indus., Inc. v. Tyson Foods, Inc., 882 F. Supp. 276 (N.D.N.Y. 1995) .................................. 21

Howe v. Bank of New York Mellon, 783 F. Supp. 2d 466 (S.D.N.Y. 2011) ...................................... 17

Marco v. Dulles, 177 F. Supp. 533 (S.D.N.Y. 1959) ........................................................................ 17

Melgen v. Bank of Am. Corp. (In re Bank of Am. Corp. Sec.), No. 09 MD 2058 (PKC), 2013 U.S.
 Dist. LEXIS 176295 (S.D.N.Y. Dec. 11, 2013) ........................................................................... 22

Prudential Ins. Co. of Am. v. Hilton Hotels Corp., 1995 U.S. Dist. LEXIS 18900, 1995 WL 758781
  (S.D.N.Y. Dec. 20, 1995) ....................................................................................................... 19, 20

Ramgoolie v. Ramgoolie, 2017 WL 564680 (S.D.N.Y. Feb. 10, 2017) ........................................... 16

Ramgoolie v. Ramgoolie, No. 16-CV-3345, 2016 WL 11281385 (S.D.N.Y. Dec. 20, 2016) .......... 16

Roof v. Conway, 133 F.2d 819 (6th Cir. 1943) ................................................................................. 23

Rosen v. Siegel, 106 F.3d 28 (2d Cir. 1997) ..................................................................................... 16

Shapiro v. Cadman Towers, Inc., 51 F.3d 328 (2d Cir. 1995) .......................................................... 21

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d
  105 (2d Cir. 1997) .......................................................................................................................... 5

U.S. Bank Nat. Ass’n v. Nesbitt Bellevue Prop LLC, 859 F.Supp.2d 602 (S.D.N.Y. 2012) ................ 16

U.S. ex rel. Willoughby v. Howard, 302 U.S. 445, 58 S. Ct. 309, 82 L. Ed. 352 (1938) ................. 24

United States v. Bradley, No. 4:05-cr-59, 2012 U.S. Dist. LEXIS 205081 (S.D. Ga. Feb. 9, 2012)
  ............................................................................................................................................... 23, 24



                                                                         ii
       Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 4 of 29




Varsames v. Palazzolo, 96 F.Supp.2d 361 (S.D.N.Y. 2000) ............................................................. 16




                                                          iii
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 5 of 29




       Defendant Vincent Wenyong Shi (“Shi”), by and through his undersigned counsel, hereby

submits this memorandum of law in support of his motion (i) to discharge the Temporary Receiver;

and (ii) to dissolve this Court’s prior-issued preliminary injunction. Submitted herewith are the

Declarations of Shi, dated June 11, 2021 (“Shi Decl.”), and Michael James Maloney, Esq., dated

June 11, 2021 (“Maloney Decl.”).

                                  PRELIMINARY STATEMENT

       This motion raises the discrete issue of whether Robert W. Seiden (“Seiden”), the court-

appointed receiver, should be discharged and the preliminary injunction dissolved. The appointment

of a receiver to take control of a public company is an extraordinary remedy available to protect the

assets of a company when there is no adequate remedy at law. When Plaintiff Wayne Baliga

(“Plaintiff” or “Baliga”) applied for the receivership and preliminary injunction on December 14,

2018, he represented to the Court that he was suing derivatively as a shareholder of Link Motion

Inc. f/k/a NQ Mobile Inc. (“LKM” or the “Company”). But Plaintiff is not, and has never been, a

shareholder of the Company. Nor does he purportedly act derivatively on behalf of the Company

because he voluntarily dismissed all derivative claims in October 2020, when he filed the Second

Amended Complaint. Plaintiff now seeks only money damages against the Company for legal

claims, creating a direct conflict between Plaintiff and the Company.

       Plaintiff misled the Court in his initial application for a temporary restraining order and the

appointment of a receiver for the Company. The claim alleged in Plaintiff’s first complaint – on

which the Court relied in granting his motions, and which alleged breaches of fiduciary duties by

the Individual Defendants that were resulting in the looting of everything of value from the Company

– is no longer part of this action. As the Court identified in its May 26, 2021 decision, “Critically,

[Plaintiff] dropped his breach-of-fiduciary-duty claim against the Individual Defendants – the claim

that had served as the focal point of his derivative claims and the basis for the Court’s Order granting
       Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 6 of 29




a preliminary injunction and appointing the Receiver.” (Dkt. 223 (the “Decision”) at 7.) Indeed, the

related allegations from the first pleading have been refuted by admissible evidence submitted in

litigation since the appointment of the receiver.

         A receiver should never have been appointed and keeping the receiver in place now will do

additional harm to the Company. As laid out below and in the accompanying papers, the receiver’s

agent in the People’s Republic of China (“PRC”) has caused, is causing, and will continue to cause,

significant damage to the Company. And, as another reason to dissolve the preliminary injunction

and remove the receiver: this is an action for money damages – not equitable relief – that lacks any

showing of likelihood of success on the merits or irreparable harm to the plaintiff. The Court should

immediately dissolve the receivership, return management of the Company to its directors, and order

an accounting.

                                    PROCEDURAL HISTORY

        Baliga brought this action on December 13, 2018, (Dkt. No. 1), derivatively, on behalf of the

Company against Defendants LKM (the Company), Shi, Jia Lian (“Lian”), and Xiao Yu (“Yu”).

Upon commencement of the action, Baliga sought a temporary restraining order, preliminary

injunction, and temporary receiver. (Dkt. No. 94.) In support of his request, Baliga alleged that:

   •    Baliga was a shareholder of the Company having legal standing to sue derivatively on behalf
        of LKM;

   •    Shi, Lian, and Yu (together, the “Individual Defendants”) grossly mismanaged LKM,
        breached fiduciary duties, and looted the Company’s assets in an attempt to exit the
        Company;

   •    A preliminary injunction was needed to restrain and enjoin them from further dissipation of
        assets; and

   •    A temporary receiver was needed “to ensure the survival of the Company, including ensuring
        that LKM’s employees are being paid and that LKM remedies its noncompliance with the
        New York Stock Exchange (“NYSE”) in order to avoid being imminently delisted.”




                                                    2
          Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 7 of 29




      •    The receiver is also needed “to ensure that the Individual Defendants no longer have
           authorization to represent the Company or transfer ownership of the Company’s assets.”

           On December 14, 2018, the Court entered a temporary restraining order, and directed the

parties to brief the issues of the preliminary injunction and receivership. (Dkt. No. 7.) On January

21, 2019, the parties (without the consent of the Board of Directors of the Company) 1 submitted a

“stipulation of non-opposition to a preliminary injunction and consent order to extend time to

answer, move, or otherwise respond to the complaint,” whereby the parties stipulated that LKM did

not oppose Baliga’s request for a preliminary injunction and appointment of a temporary receiver.

(Dkt. No. 22.) On January 24, 2019, Baliga submitted a reply affidavit in further support of a

preliminary injunction and appointment of temporary receiver, (Dkt. No. 24), outlining alleged recent

developments, and requesting that Seiden be appointed as the temporary receiver. By Order dated

December 1, 2019, (Dkt. No. 26), the Court issued a preliminary injunction and appointed Seiden

as the Temporary Receiver.

           On March 27, 2019, Shi moved to dissolve the preliminary injunction and to discharge the

Receiver. (Dkt. No. 37.) He argued that (i) there is no evidence of consent by the Board to the

appointment of a receiver and Baliga has not otherwise satisfied the standard for appointment of a

receiver; and (ii) failing to discharge the receiver will destroy all remaining value in LKM. On May

22, 2019, Shi submitted a reply memorandum of law in further support of his motion. (Dkt. No. 62.)

           On June 11, 2019, the Court denied Shi’s requests on the basis that “neither Link motion nor

Shi ever opposed the motion leading to the Preliminary Injunction Order” and that Baliga’s

allegations remained “unrefuted.” (Dkt. No. 64, at 21.) The Court stated that Baliga has provided

evidence that (1) Link Motion has transferred substantial assets without notice to the Board; (2) Link

Motion has failed to make required filings with the SEC; (3) employees have gone without pay; and


1
    See Maloney Decl. Ex. A ¶¶ 12-16.


                                                    3
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 8 of 29




(4) Shi has fired employees and ordered documents removed. The Court also granted Shi’s motion

to dismiss the Complaint and directed Baliga to file an amended complaint.

       Thereafter, Baliga filed his First Amended Shareholder Derivative Complaint, (Dkt. No. 68),

alleging substantially the same facts and derivative claims. On August 9, 2019, the parties submitted

a “Joint Status Report,” whereby Shi presented the question of whether the Receiver exceeded his

authority by purporting to remove Shi from his office as a director of LKM. (Dkt. No. 90.) By letter

dated March 27, 2020, (Dkt. No. 132), Shi set forth recent developments demonstrating that the

receivership order was entered improperly. Indeed, Baliga was never a shareholder of LKM with

standing to sue derivatively. At that time, Shi’s counsel wrote to the court, (Dkt. No. 145), that he

was continuing to investigate misconduct relating to the receivership. He stated as follows:

       Since the receiver successfully obtained control over LKM, its Hong Kong
       subsidiary, and the WFOE [wholly foreign owned company] subsidiary, we have
       received information suggesting that the receiver has shut down all business activities
       and terminated all employees. We have also received information suggesting that the
       receiver and his agent, Mr. Guo Lilin, are refusing to pay judgments obtained by
       employees for unpaid wages.

Id.

       By motion dated November 1, 2019, non-party China AI Capital Limited (“China AI”)

moved to intervene as of right in this action as a shareholder of LKM. (Dkt. No. 111.) In papers

submitted in support of its motion, China AI argued that Plaintiff had falsely sworn to the Court that

he was a shareholder of LKM. (Dkt. Nos. 123-1, 129.) Plaintiff, however, was only the holder of

American Depositary Shares (“ADSs” and each individually an “ADS”) and did not actually own

any shares of the Company. (Dkt. Nos. 129, 131.) On March 26, 2020, China AI submitted a

declaration from Katharine L. B. Pearson, a Cayman Islands attorney, who opined that holders of

ADSs have no standing under Cayman Island law to sue derivatively on behalf of a Cayman Islands

company. (Dkt. No. 131.)



                                                  4
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 9 of 29




       On May 4, 2020, Plaintiff submitted papers in opposition to China AI’s motion, including a

copy of a letter from the Receiver claiming that Shi stole $88 million from the subsidiaries operated

by LKM in the PRC. (Dkt. No. 142-2.) By letter dated July 22, 2020, (Dkt. No. 159), Shi informed

the Court that the Receiver’s claims were false, setting forth in detail why these statements are false,

and why the Receiver’s letter should be stricken.

       By Memorandum and Order dated September 4, 2020, (Dkt. No. 163), the Court reviewed

the parties’ submissions regarding Baliga’s standing to sue derivatively and recognized that

“because a federal court must satisfy itself that it has subject-matter jurisdiction over a case before

it may act, it may consider the issue of standing sua sponte at any time.” (Dkt. No. 163) (citing

Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., Div. of Ace Young Inc., 109 F.3d

105, 107 (2d Cir. 1997)). Because it was unclear whether Baliga was asserting derivative or direct

claims, or a combination of both, the Court directed Baliga to file a Second Amended Complaint

that identified which of his claims were derivative and which were direct and that established

sufficient grounds to show that Plaintiff had standing to sue derivatively.

       Plaintiff filed his Second Amended Complaint (the “SAC”) on October 5, 2020. (Dkt. No.

166.) The SAC asserts only direct claims for violations of sections 10(b) and 20 of the Securities

and Exchange Act of 1934, re-appointment of the receiver, unjust enrichment, fraud, and negligent

misrepresentation. In a status conference held on October 15, 2020, counsel for Baliga confirmed

that Plaintiff was asserting only direct claims in the SAC – all derivative claims were “intended” to

be stripped. Nowhere did Baliga “acknowledge[] []or address[], in any filing, the fact that, in

initially obtaining the Preliminary Injunction and Receivership Order, he had relied primarily –

arguably, exclusively – on the fiduciary-duty claim that he had now abandoned, and had told the




                                                    5
         Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 10 of 29




Court that it need not consider how likely he was to succeed on any of his other claims.” (Decision

at 8.)

          The Court permitted Baliga to make a motion seeking to compel the Receiver to convert his

ADSs into shares of the Company. (See Dkt. 203.) On May 26, 2021, the Court denied Plaintiff’s

motion and invited Shi and the Company to renew the motion to dismiss the SAC and the motion to

dissolve the preliminary injunction and discharge the Receiver. (Decision at 15.) The parties agreed,

with the Court’s approval, that the instant motion to dissolve the preliminary injunction and

discharge the Receiver could be resolved without a separate submission from the Company. (Dkt

175.)

                                          STATEMENT OF FACTS

          A.     Background

          The Company is organized under the laws of the Cayman Islands. 2 In accordance therewith,

the shareholders’ identities are maintained on a Cayman Islands register. 3 Only shareholders

identified on the register of shareholders have standing to sue derivatively on behalf of the

Company. 4 The Company operates as a “Variable Interest Entity” (“VIE”), whereby its wholly

owned subsidiary in the PRC has by contract (the “Control Documents”) control over and rights to

the economic benefits of operating companies located in the PRC. 5 The Company does not own and

has never owned shares of the operating companies in the PRC. 6 The VIE structure exists to permit




2
  See Maloney Decl. Ex. B, at 9-10, 53-54 (unless otherwise noted, all citations to page numbers of Exhibit B are to
page numbers appearing in the lower right-hand corner of the exhibit).
3
  See Shi Decl. Ex. B, ¶ 22.
4
  See Shi Decl. Exs. B, C.
5
  See Maloney Decl. Ex. B, at 9-10, 48, 53-54 .
6
  See Maloney Decl. Ex. G, at 97-98, 224-25, 227-33 (unless otherwise noted, all citations to page numbers of Exhibit
G are to page numbers appearing in the lower right-hand corner of the exhibit).


                                                         6
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 11 of 29




foreign owned companies to obtain control over and rights to economic benefits of technology

companies operating in the PRC that by PRC law may not be owned by non-PRC persons. 7

        In 2011, the Company made an initial public offering of ADSs on the New York Stock

Exchange (“NYSE”). 8 ADS holders are not registered shareholders. 9 Upon its initial public offering

in 2011, the Company disclosed this fact in its Form F-1: “[w]e will not treat ADS holders as our

shareholders and accordingly, you, as an ADS holder, will not have shareholder rights. Cayman

Islands law governs shareholder rights.” 10 Instead, each ADS represents rights and interests to five

shares of common stock held in trust by a depositary. 11 Only the depositary is listed as a registered

shareholder. See Shi Decl. Ex. A.

        On December 13, 2018, Baliga filed his Verified Shareholder Complaint. Maloney Decl. Ex.

C (Dkt. No. 1). He alleged that he “is currently and has at all material times of this Action been a

shareholder.” Maloney Decl. Ex. C ¶ 4 (Dkt. No. 1). He purported to bring the action derivatively,

in the right and for the benefit of the Company. Maloney Decl. Ex. C ¶ 32 (Dkt. No. 1). He filed his

complaint by and through his counsel, the Seiden Group. 12 Baliga’s allegations were false because

he is not a registered shareholder and lacks standing to sue derivatively on behalf of the Company;

rather he merely holds ADSs. 13

        On December 14, 2018, Baliga sought an order (i) preliminarily enjoining the Company and

the Individual Defendants from taking certain corporate actions; and (ii) appointing Seiden as




7
  See id. .
8
  See generally Maloney Decl. Ex. B.
9
  See Maloney Decl. Ex. B, at 141.
10
   See id.
11
   See id.
12
   See Maloney Decl. Ex. C.
13
   See Shi Decl. Exs. A, B, C; Maloney Decl. Ex. B, at 141.


                                                         7
        Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 12 of 29




Receiver (Seiden is the managing director of the law firm then representing Baliga). 14 On January

24, 2019, Baliga filed an affidavit in support of his application for the preliminary injunction and

the appointment of Seiden. 15 He stated therein, “I am fully familiar with the facts and circumstances

surrounding this action.” 16 Baliga referred to himself as a “shareholder.” 17 Baliga further stated

that “this Court should appoint Robert W. Seiden . . . as the temporary receiver over the Company.

I specifically hired Mr. Seiden’s law firm to pursue this action for me.” 18 Baliga failed to disclose

to the Court that he was not a registered shareholder of the Company.

          Without the consent of the Board of Directors of the Company (“Board”), the law firm of

DLA Piper LLP (US) appeared on behalf of the Company and signed a consent to the preliminary

injunction and appointment of a receiver. Maloney Decl. Ex. A, ¶¶ 12, 16. The Board did not have

an adequate opportunity to oppose Baliga’s application. (Id.)

          On February 1, 2019, the Court entered an Order granting the preliminary injunction and

appointing Seiden as receiver (the “Receiver Order”). 19 The provisions of the Receiver Order were

drafted by Baliga’s counsel. In the Receiver Order, the Court preliminarily enjoined the Company

and the Individual Defendants from entering into certain transactions relating to assets of the

Company and affirmatively required them to take certain “corrective” actions. 20 The Receiver Order

also appointed the Receiver and granted to him the power to take possession of the Company’s assets

and to “assume full control of the Company by removing . . . any director, officer, employee,




14
     Dkt. No. 7.
15
     See Maloney Decl. Ex. D.
16
     Maloney Decl. Ex. D, ¶ 1.
17
     Id.
18
     Maloney Decl. Ex. D, ¶ 3.
19
     Maloney Decl. Ex. E (the “February 1, 2019 Order”).
20
     Maloney Decl. Ex. E, ¶¶ 1,2 .


                                                           8
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 13 of 29




independent contractor, or agent of the Company.” 21 The Receiver Order granted the Receiver

authority to appoint directors and officers for the Company. These portions of the order were drafted

by Baliga’s counsel in connection with his application to the Court for the appointment of Seiden.22

        On March 14, 2019, the Receiver moved for an order of contempt against Shi. (Dkt. No. 29.)

Shi opposed the motion and moved to dismiss the Verified Shareholder Complaint on various

grounds. (Dkt. Nos. 35-37.) Shi, in his capacity as a duly appointed director of the Company, also

attempted to make arguments on behalf of the Company regarding lack of personal jurisdiction and

discharge of the Receiver. In a June 11, 2019 Decision & Order, the Court denied the application

for contempt and granted in part Shi’s motion to dismiss.23 The Court, however, denied Shi’s

arguments made on behalf of the Company.

        Contemporaneously, the Receiver took possession of cash and other assets belonging to the

Company. 24 In a Form 6-K filed with the Securities and Exchange Commission (the “S.E.C.”) on

March 26, 2019, the Receiver stated that he had removed Shi as Chairman and Chief Executive

Officer and appointed Mr. Lilin “Francis” Guo (“Guo”) as his replacement, “subject to the laws of

the Cayman Islands.” 25 By Order dated June 20, 2019, the Court approved a request by the Receiver

to approve a “compensation incentive agreement and promissory note” between the Company and

Guo. (Dkt. No. 71.) At or around the same time, the receiver appointed Guo as the director and

attorney-in-fact of the Company’s PRC “wholly foreign owned entity,” Beijing Technology. 26 None

of the foregoing corporate actions were approved by the Board at any duly noticed meeting. But for

the appointment of the Receiver pursuant to the Receiver Order, the foregoing actions would have


21
   Maloney Decl. Ex. E, ¶ 2.b.
22
   Dkt. No. 22.
23
   Maloney Decl. Ex. F.
24
   See Shi Decl. ¶ 26.
25
   See Maloney Decl. Ex R.
26
   See Maloney Decl. Ex. H, ¶¶ 51-52.


                                                 9
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 14 of 29




ordinarily required the consent of the Board. The Receiver has also charged fees for his “services”

and retained Guo and other “professionals,” all at the expense of the Company. (Dkt. Nos. 54, 59.)

        B.       The Receiver’s Allegations of Misconduct Lack Any Basis in Law or Fact

        In arguing for the appointment of the receiver and the preliminary injunction, Baliga relied

on allegations in the Verified Shareholder Derivative Complaint regarding alleged transfers of the

Company’s interests in the “FL Mobile,” “Showself,” “SyberOS,” and “Rideshare” operating

companies in the PRC. Baliga alleged that Shi wrongfully transferred shares of “FL Mobile,”

“Showself,” “SyberOS,” and “Rideshare” operating companies to himself. 27 These allegations are

without any basis in law or fact because, as fully disclosed in the Company’s filings with the S.E.C.,

the Company never owned any shares of these companies to begin with. 28 In accordance with the

VIE structure, the Company only owned interest in these entities through Control Documents giving

the Company the contractual right to control and receive the economic benefits from those

businesses. 29 The shareholders of “FL Mobile,” “Showself,” “SyberOS,” and “Rideshare” held their

shares merely as nominees for the benefit of the Company.

        Apparently (belatedly) realizing the falsity of his allegations in his initial Verified

Shareholder Derivative Complaint that Shi had wrongfully transferred LKM’s interests in

“SyberOS” and “Rideshare,” Baliga failed to allege any unlawful conduct with respect to those

interests in his Second Amended Complaint filed on October 5, 2020. 30

        In opposition to the motion by China AI Limited (“China AI”) to intervene, Baliga made

new allegations that Shi and China AI had conspired to secrete away assets of the Company via a

payment to a bank in Luxembourg. Baliga relied entirely on conclusions reached by the Receiver


27
   See Maloney Decl. Ex. C.
28
   See Maloney Decl. Ex. B, at 9-10, 29-31, 53-56, Ex. G, at 97-98, 224-25, 227-33.
29
   See id.
30
   See Dkt. No. 166, SAC.


                                                         10
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 15 of 29




based on a so-called “investigation.” 31 This “investigation” somehow managed to overlook the

Company’s public disclosures that, in 2013, it had issued approximately $172,500,000 in 4.00%

Convertible Senior Notes due October 15, 2018 (the “Notes”). 32 This fact was disclosed in the

Company’s 20-F annual report, which, like all other public company reports, is easily accessible

online. 33

         The Company was obligated to repurchase the Notes in United States Dollars, but most of

LKM’s cash reserves were held in Chinese Renminbi (“RMB”), a fact also disclosed in the

Company’s annual report. 34 Due to the PRC’s severe restrictions governing conversion of RMB

denominated funds into foreign currencies (e.g., the U.S. Dollar), 35 the Company entered into loan

agreements with the Luxembourg branch of China Merchants Bank Ltd. (“China Merchants

Bank”), which required the Company to pledge its RMB cash to the Beijing branch of China

Merchants Bank as security for loans from the Luxembourg branch denominated in U.S. Dollars for

the purpose of repurchasing the Notes. 36               The loan agreements with China Merchants Bank

specifically mention repurchase of the Notes and required that the Company repay these loans to the

Luxembourg branch on or before July 31, 2018. 37 Once repaid, the Beijing branch returned to the

Company the RMB cash pledged for the loan. China AI has produced copies of these loan

documents and accounting vouchers evidencing the disbursement of loan proceeds to the Company




31
   Dkt. No. 142-1, at 2.
32
   See Maloney Decl. Ex. G, at 69, 137, 320-21; Maloney Decl. ¶¶ 35, 48.
33
   See Maloney Decl. Ex. G, at 69, 137, 320-21; Maloney Decl. ¶ 38.
34
   See Maloney Decl. Ex. G, at 68 (“[W]e repurchased all of the outstanding 4.00% convertible notes due 2018 upon
exercise of the put option by holders of the notes.”), 137, 320-21 (disclosing a repurchase price of
“US$172,500[,000]”); Maloney Decl. ¶ 38.
35
   See Maloney Decl. Ex. G, at 55.
36
   See Shi Decl. ¶ 18.
37
   See Shi Decl. Ex. F, § 2 (“for the purpose of . . . repurchase the Convertible Senior Notes issued by the Borrower”);
Maloney Decl. Ex G, at 55.


                                                          11
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 16 of 29




and the Company’s repayment in full in July 2018. 38 This was a commonplace international loan

transaction for the purpose of obtaining foreign currency necessary to satisfy corporate obligations,

nothing nefarious, and all disclosed to the Company’s shareholders. Yet, Plaintiff and the Receiver

claimed it was suspicious, without any documentary support, and without apparently even reading

the Company’s public disclosures.

         C.       The Receiver’s Agent in the PRC Has Caused Damage to the Company

         Beginning in 2019, the Receiver, through his agent, Guo, began to shut down the operations

of the Company in the PRC. 39 These actions resulted in judgments being entered against the

Company in favor of former employees seeking wages. At the time Seiden took control over the

Company’s accounts, the Company had available to it cash balances in excess of $1 million.40

Instead of paying the wage judgments, Guo appealed them without any basis in law or fact. 41

Predictably, the judgments have now been affirmed. 42

         These harms to the Company are wholly attributable to the Receiver, who retained Guo to

act on his behalf in the PRC. Since March 2019, Guo has been the only legal representative of the

Company’s PRC operating companies. 43 As such, only Guo, and no one else, can act legally on

behalf of those entities. It was, therefore, Guo’s decision to wrongfully appeal the judgments, which

led to the predictable denial by the appeals court. Guo and the Receiver have had access to the

Company’s other bank accounts and social media accounts for some time 44 and, therefore, could



38
   See Shi Decl. Exs. F, G, H, I.
39
   See Maloney Decl. Ex. H, ¶¶ 49-68, 74-75.
40
   See Shi Decl. ¶ 26.
41
   See Maloney Decl. Ex. H, ¶¶ 63-67; Maloney Decl. Exs. I, J, K, L.
42
   See Maloney Decl. Ex. I; Maloney Decl. Exs. I, J, K, L.
43
   See Maloney Decl. Ex. H, ¶¶ 63-67; Maloney Decl. Exs. I, J, K, L.
44
   See Maloney Decl. Ex. H, ¶¶ 58-60; see, e.g., Dkt. Nos. 78 (July 1, 2019 order authorizing Receiver to disburse funds
for expenses), 97 (September 19, 2019 order authorizing Receiver to disburse funds for expenses), 100 (September 25,
2019 order directing Google to submit funds to the Receiver).


                                                          12
        Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 17 of 29




have paid the Company’s former employees. Indeed, they have been paying themselves from

Company funds instead of the former employees. 45 For the reasons stated below, it is imperative

that the Court remove the Receiver and permit the Board to resume control of the Company.

           D.     The Grounds for the Receivership Are Now Refuted in Fact

           The key grounds upon which Baliga sought appointment of the receiver are as follows:

           First, Baliga alleged that he had standing to sue derivatively and request the appointment of
           a receiver on behalf of the Company. See Maloney Decl. Ex. C, ¶¶ 4, 32-35 (Dkt. No. 1) and
           Mem. of Law (Dkt. No. 94).

           Baliga now asserts zero claims derivatively, apparently “conced[ing] he lacked standing to

do so” initially. (Decision at 14.) As Shi (and China AI) has asserted from the beginning of this

action, Plaintiff’s allegations as to his legal standing to sue derivatively were false because Plaintiff

was never a shareholder of the Company. See, e.g., Shi Decl. Ex. B and Shi Decl. Ex. C. When Shi

and China AI challenged Plaintiff’s standing to bring derivative claims, he first claimed some of his

claims in his so-called “Shareholder Derivative Complaint” “had actually been asserted derivatively

and others directly, regardless of whether that would even have been permissible.” (Decision at 14.)

When the Court specifically instructed Plaintiff to identify which claims were direct and which were

derivative, Plaintiff instead filed a wholly new complaint, adding 30 pages of allegations, and

“alter[ed] dramatically the entire character of his pleading, no longer identifying it as a derivative

suit, dropping his fiduciary-duty claim altogether, and turning the action into what is now apparently

intended to be solely a direct suit against the Company and its officers, predominantly based on

allegations of securities fraud.” (Id. at 15.)

           It is now clear that Plaintiff did not have standing to sue derivatively when he commenced

this action and does not have standing today.



45
     See id.


                                                    13
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 18 of 29




       Second, Baliga alleged wrongful transfers of legacy business units of the Company (i.e.,
       SyberOS, Rideshare and Showself. See Maloney Decl. Ex. M, ¶¶ 3, 4 (Dkt. No. 92) and Mem.
       of Law (Dkt. No. 94); see generally Maloney Decl. Ex. C.

       In response, Shi maintains that, as set out in the Company’s public filings, the Company

never owned the PRC companies; rather, it obtained economic and control rights via the Control

Documents in accordance with the VIE structure. See Maloney Decl. Ex. B, at 9-10, 173-174;

Maloney Decl. Ex. G, at 227, 229-237. In 2015, the Company, considered and authorized by the

Board and disclosed publicly, began a plan to divest its legacy assets. The transfers complained of

did not involve assets held directly by the Company; they were the divesture of assets held by PRC

companies that were under the control of the Company pursuant to the Control Documents. See

Maloney Decl. Ex. G, at 70-71, Ex. H. The Company retained all of the assets it owned directly.

See generally Mem. of Law (Dkt. No. 37); Reply Mem. of Law, ¶¶ 33-43 (Dkt. No. 62); Proposed

Compl. in Intervention (Dkt. No. 124); see generally Maloney Decl. Ex. G, at 70-71. Shi notes that

Baliga has waived all claims with respect to SyberOS and Rideshare by failing to assert any claims

concerning those assets in the SAC. Further, Shi submits that Baliga’s allegations fail as a matter

of law because he does not allege that any of the Company’s rights under the Control Documents

were transferred, terminated, or otherwise impaired by the transactions that occurred in connection

with the Company’s 2015 divestiture plan. (See Dkt. 179, at 10-14.) Shi has submitted S.E.C. filings

demonstrating that the Company has never owned any shares of those companies and that, in fact, it

would be against PRC law for the Company to own such shares.

       Shi has further submitted sworn statements and records demonstrating that his role in

connection with the transfers was as nominee for the benefit of the Company and personal guarantor

of the Company’s obligations (in the Control Documents) in connection with the sale of FL Mobile




                                                14
      Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 19 of 29




and Showself to Tongfang Investment Fund Series SPC (“Tongfang”). 46 In April 2019, Tongfang

commenced an arbitration against the Company and Shi to rescind these divestitures (the “Tongfang

Arbitration”). 47 The Receiver claimed that he intervened in the Tongfang Arbitration on behalf of

the Company, but it appears that he did not, as the arbitrator granted Tongfang’s request for recission

without opposition, meaning that these business units will now be legally returned to the Company’s

control. 48

         Third, Baliga alleged that Shi conspired to use Company funds to finance China AI’s 2018
         purchase of shares of the Company. (See Mem. of Law in Opp’n to Mot. to intervene, at 8-9
         (Dkt. No. 141)

         In response, Shi maintains that China AI submitted evidence refuting Plaintiff’s claims. See

Shi Decl. Exs. F, G, H, I; Shi Decl. ¶¶ 14-22. China AI had loaned the Company money and the

Company repaid that legitimate corporate loan obligation. See id.          Plaintiff’s claim that the

repayment of a legitimate obligation by the Company is somehow part of a nefarious plot for a

corporate lender to become an equity holder is simply not true.

         Fourth, Baliga alleged that Shi stole $88 million from the Company’s PRC subsidiaries (see
         July 17, 2020 letter from Receiver and exhibits thereto (Dkt No. 161)).

         In response, Shi maintains that these payments referenced by the Receiver in his July 17,

2020 letter were payments made for the legitimate corporate purpose of repaying a corporate loan

obligation. See Shi Decl. Exs. J, K, L, M; Shi Decl. ¶¶ 23-25.

                                                 ARGUMENT

         I.       The Receiver Should Be Discharged

         The appointment of a receiver is an “extraordinary” and “drastic remedy” that must be

“employed cautiously” and “usually imposed only where no lesser relief will be effective.” Rosen


46
   See Shi Decl. ¶¶ 9-12; Shi Decl. Exs. D, E.
47
   See Shi Decl. ¶¶ 33-34; Shi Decl. Ex. N.
48
   See Shi Decl. Ex. N.


                                                    15
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 20 of 29




v. Siegel, 106 F.3d 28, 34 (2d Cir. 1997) (citing Citibank, N.A. v. Nyland (CF8) Ltd., 839 F.2d 93,

97 (2d Cir. 1988) and Chambers v. Blickle Ford Sales, Inc., 313 F.2d 252, 260 (2d Cir. 1963));

Ramgoolie v. Ramgoolie, No. 16-CV-3345, 2016 U.S. Dist. LEXIS 176912, *21, 2016 WL

11281385, at *7 (S.D.N.Y. Dec. 20, 2016), adopted by Ramgoolie v. Ramgoolie, 2017 U.S. Dist.

LEXIS 19932, 2017 WL 564680 (S.D.N.Y. Feb. 10, 2017); Varsames v. Palazzolo, 96 F. Supp. 2d

361, 365 (S.D.N.Y. 2000). Courts consider the following factors in determining whether to appoint

a receiver:

       [f]raudulent conduct on the part of defendant; the imminent danger of the property
       being lost, concealed, injured, diminished in value, or squandered; the inadequacy of
       the available legal remedies; the probability that harm to plaintiff by denial of the
       appointment would be greater than the injury to the parties opposing appointment;
       and, in more general terms, plaintiff’s probable success in the action and the
       possibility of irreparable injury to his interests in the property.

Ramgoolie, 2016 U.S. Dist. LEXIS 176912, at *21-22 (quoting U.S. Bank Nat’l Ass’n v. Nesbitt

Bellevue Prop LLC, 859 F. Supp. 2d 602, 610 (S.D.N.Y. 2012)).

       As an initial matter, the Court should dissolve the receivership because the Plaintiff did not

have standing for such equitable relief when it was granted and does not currently have standing for

such relief. That means that, at the time the Court appointed the Receiver, the Court lacked

jurisdiction because Plaintiff lacked standing to request such relief derivatively on behalf of the

Company. (See Shi Decl. Exs. B, C; Shi Decl. ¶¶ 3-6). Plaintiff was not, and is not, a shareholder of

the Company. Without proper jurisdiction at the time it was entered, the receivership order is void

ab initio. Fed. Sav. & Loan Ins. Corp. v. PSL Realty Co., 630 F.2d 515, 521 (7th Cir. 1980) (“[W]here,

as here, the court lacks jurisdiction to adjudicate the principal matter, its orders purporting to grant

the ancillary relief of temporary receivership are likewise beyond its jurisdiction and as such are

void ab initio.” (internal citations omitted)); see also Ramgoolie, 2016 U.S. Dist. LEXIS 176912, at

*22 (rejecting appointment of a receiver where personal jurisdiction did not exist). The Court does



                                                  16
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 21 of 29




not have jurisdiction to continue the receivership now, because Plaintiff lacks standing for this

equitable relief, having dismissed all his derivative claims when the Court asked him to clarify which

claims were derivative and which were direct.

       Plaintiff’s new legal argument, asserted in his objection to the Decision (Dkt. No. 223), that

New York law allows beneficial owners to sue derivatively is simply wrong. The law is that, pursuant

to the internal affairs doctrine, “the rights of shareholders of a foreign company (including the right

to sue derivatively) are determined by the law of the place where the company is incorporated.”

Howe v. Bank of New York Mellon, 783 F. Supp. 2d 466, 475 (S.D.N.Y. 2011) (internal citations

omitted) (applying Cayman Islands law to the issue of standing to sue derivatively in New York).

The 1959 decision cited by Plaintiff finds that beneficial owners can sue derivatively under the “law

of the state of incorporation of the corporations involved here,” which was Delaware in that action.

Marco v. Dulles, 177 F. Supp. 533, 552 (S.D.N.Y. 1959). The law of the Cayman Islands, where the

Company is incorporated, does not allow beneficial owners to sue derivatively and, therefore,

Plaintiff never had standing. (See Shi Decl. Exs. B, C.)

       The Plaintiff’s lack of standing is compounded by his failure to be forthcoming with the

Court. Plaintiff sought this receivership without the knowledge or consent of the Company’s Board,

without disclosing to the Court that he lacked standing to act derivatively, and for the express purpose

of taking control of the Company and replacing the existing Board. Plaintiff did not make any

demand or even provide notice to the Board of his intention to file this action and seek a receiver.

(See Dkt. No. 1.) The Board was given less than 24 hours’ notice that supposed-counsel for the

Company (which was not authorized by the Board) was not going to oppose the receivership. See

Maloney Decl. Ex. A, ¶¶ 12-16. Plaintiff claimed in his initial filing that he was a shareholder of the

Company, when he was actually a holder of ADSs, not shares, and under Cayman law had no




                                                  17
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 22 of 29




standing to sue derivatively. Shi Decl. Exs. B, C. And Plaintiff’s and the Receiver’s intentions vis-

à-vis replacing the Board or otherwise gaining control of the Company were laid bare by their own

Cayman counsel in an affidavit submitted to the Hong Kong court, reporting that the Receiver

(Plaintiff’s counsel) “has consulted with me about the possibility of using the powers conferred upon

him under the US Order to effect changes in the composition of Link Motion’s board of directors.”

Maloney Decl. Ex. N; Maloney Decl. ¶ 5. Under these circumstances, the Court has the inherent

power to vacate the receivership order, dissolve the receivership, and direct an accounting of the

Receiver’s actions. Chi. Title & Tr. Co. v. Fox Theatres Corp., 164 F. Supp. 665, 669 (S.D.N.Y. 1958)

(“This is basically not a retention of jurisdiction over the equity receivership per se but the exercise

of a power inherent in the court in any event to ferret out and rectify frauds committed upon it. The

court cannot be foreclosed from exercising such power by lapse of time, laches, estoppel or

technicalities.”).

        To the substantive receivership analysis, the record demonstrates that all factors now weigh

strongly in favor of discharge of the receiver. The originally alleged “fraudulent” conduct by the

Individual Defendants and the Company was not that at all. Rather, it was Plaintiff, and subsequently

the Receiver, who provided the Court with false information on which it relied. First, neither

Plaintiff (Baliga) nor the Receiver (Seiden) ever disclosed to the Court that the Company is

organized as a VIE and never owned any of the shares of FL Mobile, Showself, SyberOS, or

Rideshare (the “PRC Portfolio Companies”) that were allegedly transferred. Second, Plaintiff and

the Receiver failed to disclose to the Court that, pursuant to PRC law, the Company (as a foreign

entity) cannot legally own any shares of the PRC Portfolio Companies that Plaintiff alleges were

improperly transferred. Third, Plaintiff and the Receiver failed to disclose to the Court that the

Company’s interests in the PRC Portfolio Companies were secured via Control Documents, none of




                                                  18
        Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 23 of 29




which were affected by the alleged transfers. It is the Company’s interests in the Control Documents,

not the actual shares of the operating companies, that comprise the Company’s assets in the PRC.

Plaintiff has not alleged in any of his pleadings that any of the alleged transfers impaired or deprived

the Company’s interests in the Control Documents. These allegations simply do not “amount to the

type of fraudulent behavior that would warrant the extraordinary remedy of appointment of a

receiver.” Prudential Ins. Co. of Am. v. Hilton Hotels Corp., 1995 U.S. Dist. LEXIS 18900, *5, 1995

WL 758781 (S.D.N.Y. Dec. 20, 1995) (rejecting plaintiff’s motion for a receiver).

           To the second factor, the Receiver has been taking actions that are destroying the value of

the Company. Already, the Receiver has caused the Company to lose the Tongfang Arbitration (by

failing to even oppose the relief sought therein), to close some of the Portfolio Companies, and to

incur additional legal and judgment expenses in the PRC for refusing to pay employee judgments

and then appealing them. (Shi Decl. ¶¶ 26-31; Maloney Decl. Exs. I, J, K, L.) These actions go

against the Court’s Receiver Order, which authorized the Receiver “to protect the status quo of the

Company, to prevent waste, dissipation, or theft of assets to the detriment of investors, and to assure

timely and objective analysis of the financial condition of the Company.” (Receiver Order, § II(2).)

Given the actions taken to date and the Receiver’s apparent inability to understand the business

structure of the Company, it is likely that the Receiver might take action to transfer shares of the

remaining Portfolio Companies to the Company. If Seiden, as Receiver, takes action to transfer

shares of FL Mobile or Showself to the Company, the Company’s operations would be deemed

illegal under PRC law 49 and thereby destroy the remaining value in the Company. It is the Company

that stands to lose if the Receivership is continued. Meanwhile, Plaintiff has presented no evidence

that, if the receivership was not in place, any Company assets are “in imminent danger of being lost,



49
     Maloney Ex. G, at 80-81.


                                                   19
         Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 24 of 29




concealed, injured, diminished in value, or squandered.” Prudential, 1995 U.S. Dist. LEXIS 18900,

*5.

           To the third factor, Plaintiff now seeks only money damages. He has dropped all derivative

claims. (Decision at 15.) Any remedies are now legal in nature, not equitable. Plaintiff does not

have standing to sue derivatively on behalf of the Company, and this Court has denied Plaintiff’s

last-ditch effort to obtain standing via a (too late) conversion of his ADSs into shares. (See Decision

at 12-15.) Plaintiff’s SAC seeks damages of at most $635,000, of which only approximately $20,000

of these alleged damages occurred in the time period when Plaintiff purchased the Company’s

securities. 50 In contrast, the misconduct of the Receiver’s agent, Mr. “Francis” Guo Lilin, has

resulted in known new liabilities of the Company in excess of ¥1,083,286 (approximately

$170,000). 51

           Finally, Plaintiff has no likelihood of success whatsoever on his derivative claims because

he has now voluntarily dismissed all such claims. See Chambers v. Time Warner, Inc., No. 00 Civ.

2839 (JSR), 2003 U.S. Dist. LEXIS 3652, at *5 (S.D.N.Y. Mar. 10, 2003) (“[A] Rule 15(a)

amendment eliminating a claim is the same as a Rule 41(a) voluntary dismissal of the claim.”). The

only claims remaining in this action are direct claims.

           II.      The Preliminary Injunction Should Be Dissolved

           To obtain a preliminary injunction in the Second Circuit, the movant must demonstrate:

(1) irreparable harm if the preliminary injunction is not issued; either (2) a likelihood of success on

the merits and a “balance of equities” tipping in the movant’s favor or sufficiently serious questions

going to the merits to make them a fair ground for litigation and a “balance of hardships” tipping

“decidedly” in favor of the movant; and (3) that the public interest would not be disserved by the


50
     See generally Dkt. 179.
51
     See Maloney Decl. Ex. I, J, K, L; Shi Decl. ¶¶ 26-31.


                                                             20
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 25 of 29




relief. See Ass’n of Jewish Camp Operators v. Cuomo, 470 F. Supp. 3d 197, 209 (S.D.N.Y. 2020)

(denying preliminary injunction); Hester Indus., Inc. v. Tyson Foods, Inc., 882 F. Supp. 276, 277

(N.D.N.Y. 1995). A preliminary injunction is an extraordinary equitable remedy that should not be

granted absent a clear showing that the moving party has met its burden of proof. See, e.g., Hester,

882 F. Supp. at 277. The finding of irreparable harm – “injury for which a monetary award cannot

be adequate” – is perhaps the single most important factor necessary to the proper issuance of a

preliminary injunction. See id. The party seeking injunctive relief must show “more than a mere

possibility of irreparable harm”; it must show that “irreparable harm is likely if injunctive relief is

denied.” Id. (citation omitted).

       Here, the Court should dissolve the previously issued preliminary injunction. First, money

damages are not irreparable harm. Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332 (2d Cir. 1995);

Ass’n of Jewish Camp Operators, 470 F. Supp. 3d at 209 (“‘irreparable harm’ is ‘certain and

imminent harm for which a monetary award does not adequately compensate’”). The only claims

in the SAC seek money from either the Company or the Individual Defendants – Plaintiff’s claims

of breach of fiduciary duty and other derivative claims are dismissed. When the Court directed

Plaintiff to explain how he had standing to sue derivatively on behalf of the Company, Plaintiff

instead “altered dramatically the entire character of his pleading, no longer identifying it as a

derivative suit, dropping his fiduciary-duty claim altogether, and turning the action into what is now

apparently intended to be solely a direct suit against the Company and its officers, predominantly

based on allegations of securities fraud.” (Decision at 15.) Plaintiff seeks damages of, at most,

approximately $635,000. Second, Plaintiff does not have a likelihood of success on the merits on

any derivative claim because there are none in the SAC. He dropped the fiduciary duty claim, which

was the basis for the Court’s entry of the preliminary injunction and Receiver Order. See Dkt. No.




                                                  21
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 26 of 29




166 (SAC) (no fiduciary duty claim); (Decision at 14.) Nor does Plaintiff have a likelihood of

success on any of the current claims in the SAC. Plaintiff is unlikely to succeed on any of the

operative claims for the single reason that he does not adequately allege reasonable reliance, an

element of each of Plaintiff’s claims: his Exchange Act claims against all the defendants (counts I

and II), his unjust enrichment claim against Shi (count IV), and his common law fraud claim against

all the defendants (count V). In fact, nowhere in the SAC does Plaintiff allege that he ever read any

of the press releases, S.E.C. filings, or analyst reports referenced in the SAC. None of the dates on

which Plaintiff alleges to have purchased ADSs match with the dates of any of the allegedly false

statements found in the SAC. As this Court has previously found, such conclusory allegations “do

not allege reliance on any purported misstatements or omissions” and are properly “rejected as

insufficient.” Melgen v. Bank of Am. Corp. (In re Bank of Am. Corp. Sec.), No. 09 MD 2058 (PKC),

2013 U.S. Dist. LEXIS 176295, at *59-60 (S.D.N.Y. Dec. 11, 2013). (There are other fatal flaws

with Plaintiff’s claims, which are the basis of the upcoming motion to dismiss.)

       Third, even looking past the fact that only money damages are being sought, Plaintiff fails

to allege any harm to the Company’s interest in the Control Documents. As demonstrated by the

evidence before the Court – materially all of which was publicly available before Plaintiff

commenced this lawsuit – the only interests the Company ever had in FL Mobile and Showself were

via the Control Documents, not ownership of the Portfolio Companies. Because none of the rights

or obligations in the Control Documents have been altered, and Plaintiff makes no allegations that

they have been altered, there is no risk of irreparable harm. Fourth, the balance of hardships weighs

heavily in favor of the Company and its Board of Directors status quo ante. The preliminary

injunction prevents the Board of Directors from exercising their right and duty to manage the affairs

of the Company, and has resulted in new, avoidable liabilities of at least $170,000 because of the




                                                 22
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 27 of 29




actions of the Receiver; the potential harm to Plaintiff is merely the prospect of an uncollectable

money judgment.

       III.    The Court Should Return All Property, Rights, and Claims to the Company
               and Its Board of Directors and Direct an Accounting

       Upon the dissolution of a receivership, the party under receivership is entitled to the return

of property held by the receiver. United States v. Bradley, No. 4:05-cr-59, 2012 U.S. Dist. LEXIS

205081, at *9 (S.D. Ga. Feb. 9, 2012) (“Defendants are entitled to the return of their property in a

condition that indicates the property received reasonable care and supervision”).

       As is evident from the Receiver’s filings with the Court, he has taken possession of and

control over accounts and other assets of the Company, including by way of recognition before the

courts of the Cayman Islands and Hong Kong. (See Maloney Decl. Exs. O, P). As such, these

properties and assets remain property of the Court until otherwise ordered by the Court. See Fed.

Sav. & Loan Ins. Corp., 630 F.2d at 521 (“[U]nless the receiver has made a disposition of the

property by order of the court to the original owner or to another party, upon the receiver’s discharge

the property remains in the custody of the court.”). Moreover, as a general principal of receivership,

“[a]ll rights of action of a corporation in receivership remain in the custody of the court, until

administration has been completed and the receivership terminated.” Roof v. Conway, 133 F.2d 819,

823 (6th Cir. 1943).

       For the reasons stated above, the Court should direct the Receiver to return to the Company’s

Board of Directors, as it existed status quo ante, all property and assets now in the possession,

control, or custody of the Receiver. The Court should further direct the Receiver to (i) take all steps

necessary to discharge and remove Mr. Guo “Francis” Lilin as director and legal representative of

the Company’s subsidiaries and VIE operating companies; (ii) take all steps necessary to lift any




                                                  23
        Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 28 of 29




and all injunctions entered in other jurisdictions (e.g., Hong Kong); 52 and (iii) discontinue all powers

of the Receiver pursuant to the recognition orders of the courts in the Cayman Island and Hong

Kong.

           Finally, the Court should direct the Receiver to account for all actions of the receivership.

“By the common law every trustee or receiver of an estate has the duty of exercising reasonable care

in the custody of the fiduciary estate.” Bradley, 2012 U.S. Dist. LEXIS 205081, at *9 (quoting U.S.

ex rel. Willoughby v. Howard, 302 U.S. 445, 450 (1938), 58 S. Ct. 309, 82 L. Ed. 352)). While the

full extent of the Receiver’s and his agents’ actions are not known at this time, what is known is that

the Receiver has caused the Company to default in the Tongfang Arbitration and avoid its obligations

to former employees by refusing to pay legitimate judgments, incurring at least $170,000 in

additional liabilities, all while paying himself and his agent from the Company’s accounts. It appears

that the Receiver may have breached his duty of reasonable care and supervision. The Receiver

must account for the care of the Company under his watch.

                                             CONCLUSION

           For the foregoing reasons, the Court should enter an Order (i) dissolving the preliminary

injunction in all respects; (ii) discharging the Receiver; (iii) directing the Receiver to take all actions

and execute all instruments necessary to return the Board of Directors to the status quo ante before

the appointment of the receiver; (iv) directing the Receiver to take all actions and execute all

instruments necessary to return to the Board of Directors all rights to legal claims and control over




52
     See Maloney Decl. Ex. Q.


                                                    24
     Case 1:18-cv-11642-VM-DCF Document 230 Filed 06/11/21 Page 29 of 29




the Company and its assets; (v) directing the Receiver to account for all actions taken and monies

received in connection with the receivership; and (vi) dissolving the receivership.

                                                  Respectfully submitted,

                                                  /s/ Michael James Maloney
                                                  Michael James Maloney, Esq.
                                                  FELICELLO LAW P.C.
                                                  366 Madison Avenue
                                                  3rd Floor
                                                  New York, New York 10017
                                                  Tel. (212) 584-7806
                                                  Direct (646) 564-3510
                                                  Attorneys for Defendant Vincent Wenyong Shi




                                                 25
